The plaintiffs petition for certification for appeal from the Appellate Court, 77 Conn. App. 234 (AC 22810), is granted, limited to the following issue:
*908The Supreme Court docket number is SC 17048.
William F. Gallagher, Hugh D. Hughes, William Yelenak and Garrett Moore, in support of the petition.
James P. Brennan, in opposition.
Decided September 4, 2003
“Did the Appellate Court properly conclude that an award for economic damages can be reduced by payments from collateral sources for medical bills for which the jury did not award the plaintiff damages?”